—Determination of respondent Police Commissioner, dated February 17, 2000, directing that petitioner forfeit 15 vacation days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered August 29, 2000), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner attempted to coerce a detainee not to file a complaint with the Civilian Complaint Review Board. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty imposed does not shock our sense of fairness notwithstanding petitioner’s otherwise unblemished record (see, id., at 445; cf., Matter of Kelly v Safir, 96 NY2d 32, 39-40). Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Marlow, JJ.